          Case 0:20-cv-00220-SWS Document 43 Filed 01/25/21 Page 1 of 6




Scott E. Ortiz, Wyo. Bar #5-2550
David E. Shields, Wyo. Bar #7-4718
Williams, Porter, Day & Neville, P.C.
P.O. Box 10700
159 North Wolcott, Suite 400
Casper, Wyoming 82602
Telephone: (307) 265-0700
Facsimile: (307) 266-2306
Email: sortiz@wpdn.net
         dshields@wpdn.net

Attorneys for Defendants C.R. England, Inc.
and Virgil H. Sunday

                         IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF WYOMING
DANA EDMAN-BONDS, Individually and                 )
as Personal Representative of the Estate           )
of PAYTON JEAN EDMAN                               )
                                                   )
        Plaintiffs                                 )
                                                   )
                 v.                                )    Civil Action No. 20-CV-00220-SWS
                                                   )
MEMORIAL HOSPITAL OF CARBON                        )
COUNTY FOUNDATION, C.R. ENGLAND,                   )
INC., and VIRGIL HUNTER SUNDAY                     )
                                                   )
        Defendants.                                )


 DEFENDANTS C.R. ENGLAND AND VIRGIL H. SUNDAY’S MOTION TO DEEM
 PLAINTIFF’S FAILURE TO RESPOND TO ITS MOTION TO DISSMISS AND
   FOR PARTIAL JUDGMENT ON THE PLEADINGS AS A CONFESSION

        COMES NOW Defendants C.R. England and Virgil H. Sunday (hereinafter

“Defendants”), by and through their undersigned attorneys, Scott E. Ortiz and David E. Shields

of WILLIAMS, PORTER, DAY & NEVILLE, P.C., and hereby move the Court for an order deeming

Plaintiff’s failure to timely respond to their Motion to Dismiss and for Partial Judgment on the

Pleadings as being confessed pursuant to U.S.D.C.L.R. 7.1(b)(2)(A). In support of their

Motion, Defendants state as follows:
          Case 0:20-cv-00220-SWS Document 43 Filed 01/25/21 Page 2 of 6




                                    I.     BACKGROUND

        After filing their Answer and Affirmative Defenses where C.R. England admitted it is

vicariously liable for the negligence of its employee, Virgil H. Sunday, if any, Defendants filed

their Motion to Dismiss and for Partial Judgment on the Pleadings on January 4, 2020. See

generally Defendants’ Motion to Dismiss and for Partial Judgment on the Pleadings [CM/ECF

Doc. No. 42]. The thrust of that Motion is that Plaintiff’s direct negligence claims against C.R.

England are needlessly duplicative based on the admission of vicarious liability, and that

without witnessing the fatal collision (or even being at the scene) Plaintiff’s claim for the

negligent infliction of emotional distress lacks a sufficient factual basis that could allow her to

recover. Id. Despite the FEDERAL RULES CIVIL PROCEDURE allowing a non-moving party

fourteen (14) days to respond, Plaintiff has not filed any response to Defendants’ Motion.

While the prevailing authority favors Defendants’ position on the merits, Plaintiff’s failure to

timely respond to the Motion provides the Court with additional grounds to dismiss Plaintiff’s

direct negligence claims against C.R. England, and the claims for negligent infliction of

emotional distress against both Defendants.

                              II.        LEGAL ARGUMENT

        As explained above, Defendants filed their Motion to Dismiss and for Partial Judgment

on the Pleadings on January 4, 2021. The local rules provide: “Each party opposing [a

dispositive motion] shall have fourteen (14) days from the filing of the motion to file a written

brief containing a short, concise statement of the argument and authorities in opposition to the

motion.” U.S.D.C.L.R. 7.1(b)(2)(A). Consequently, Plaintiff’s brief in response to Defendants’

Motion was due on January 19, 2020. Plaintiff did not request an extension of time to file a

response to the Motion. Nearly a week after the deadline expired for filing a response, Plaintiff


                                            Page 2 of 6
             Case 0:20-cv-00220-SWS Document 43 Filed 01/25/21 Page 3 of 6




has done nothing. She is silent with respect to Defendants’ Motion, and there is no reasonable

explanation or justification for missing the deadline.

          The Court should treat this deafening silence as Plaintiff’s confession of the arguments

raised in Defendants’ Motion to Dismiss and for Partial Judgment on the Pleadings. Indeed, a

plaintiff’s failure to present cogent argument or citation of pertinent legal authority to refute the

well-supported arguments of C.R. England and Mr. Sunday may sensibly be deemed a

confession of the arguments. See, e.g., U.S.D.C.L.R. 7.1(b)(2)(A) (“The Court may, in its

discretion, consider the failure of a responding party to file a response . . . as a confession of

the motion); Minter v. Prime Equip. Co., 451 F.3d 1196, 1204 (10th Cir. 2006) (“The Court

maintains the discretion to deem a motion confessed by the non-responding party.”); Breen v.

Black, 2016 WL 4257436 (D. Wyo. Mar. 7, 2016). The reason for this rule is, in part, because

the Court should not be called upon to do its own work and that of a party. Plaintiff should be

held responsible for not responding to Defendants’ arguments and the legal authority offered in

support thereof.

          The Court is not alone in requiring parties to support their positions for or against a

particular point of law. Indeed, unless a party presents cogent argument and pertinent legal

authority to refute a well-supported position by his/her opponent, the contrary need not even be

considered. In a variety of different contexts, a large number of courts have recognized the

general principle that a party who fails to address an issue has conceded the issue. 1


1
  See e.g., U.S. Real Property Identified as: Parcel 03179-005R, 287 F.Supp.2d 45, 61 (D.D.C. 2003) (ruling that,
where claimants failed to develop a response on the innocent owner issue in its brief, “Court will treat this argument as
conceded”) (internal citations and quotation marks omitted); United States v. Roberts, 2010 WL 234719 at *19 (E.D.
Tenn. Jan. 14, 2010) (“The Court initially addresses the defendant’s contention that the government has essentially
conceded this issue by failing to address it in its response. . . . The government did file a five-page response . . ., but it
did not address the third of the defendant’s four contentions. . . The Court knows of no way to interpret this course of
conduct other than a waiver of the issue”); Kissi v. Panzer, 664 F.Supp.2d 120, 123 (D.D.C. 2009) (“Because the


                                                         Page 3 of 6
             Case 0:20-cv-00220-SWS Document 43 Filed 01/25/21 Page 4 of 6




          Here, Plaintiff failed to respond to Defendants’ Motion seeking dismissal of the direct

negligence claims against C.R. England and the claims for negligent infliction of emotional

distress under the plausibility standard of Rules 12(b)(6) and 12(c) of the FEDERAL RULES OF

CIVIL PROCEDURE. Therefore, Defendants’ arguments should be treated by the Court as having

been confessed and conceded by Plaintiff. By confessing and conceding each of the arguments

made by Defendants, Plaintiff cannot establish that her claims direct negligence or the negligent

infliction of emotional distress have plausible viability. She simply cannot recover.

          This Court should enter an order dismissing Plaintiff’s direct negligence claims for

negligent entrustment, negligent hiring, training, and supervision. Those claims should be

dismissed because not only do they fail to meet the ‘plausibility standard’ articulated under

Rules 12(b)(6) and 12(c) of the FEDERAL RULES OF CIVIL PROCEDURE, but as explained above,

Plaintiff has failed to respond within the time allotted under the local rules. There is no


plaintiff’s opposition fails to address the defendants’ arguments, the Court may treat the defendants’ motion as
conceded.”); American Registry of Radiologic Technologists v. Bennett, 655 F.Supp.2d 944, 946 n.2 (D. Minn. 2009)
(“It is well established that a party concedes an issue by failing to address it in an opposing brief.”); Hostway Corp. v.
JP Morgan Chase Bank, N.A., 2009 WL 2601359 at *6 (N.D. Ill. Aug. 24, 2009) (“By failing to address JP Morgan’s
republication argument in its response brief, Hostway has at least tacitly conceded the point.”); Fletcher v. Chicago
Rail Link, LLC, 2007 WL 4557816 at *3 (N.D. Ill. Dec. 20, 2007) (“Fletcher failed to address this argument in his
response and thus has effectively conceded the point.”); Ziino v. Baker, 2007 WL 2433902 at *2 (M.D. Fla. Aug. 22,
2007) (“Indeed, the Plaintiff tacitly conceded the validity of the Defendant’s argument . . . by failing to address this
issue in response to the motion to dismiss.”); Rangel v. Reynolds, 2007 WL 1189356 at *2 (N.D. Ind. Apr. 18, 2007)
(“This Court notes that, in their response, the plaintiffs concede that the first two prongs of Younger [abstention
doctrine] are met by failing to address them.”); Topliff v. Wal-Mart Stores East LP, 2007 WL 911891 at *7 (N.D.N.Y.
Mar. 22, 2007) (“Failure to oppose one of the legal arguments advanced by a movant on a motion to exclude expert
testimony shall be deemed ‘consent’ to exclusion based on that legal argument.”); Pennsylvania v. United States, 2006
WL 2708177 at *1 n. 2 (W.D. Pa. Sept. 19, 2006) (“Pennsylvania has failed to address this argument in its responsive
brief and therefore appears to be conceding that the Court’s jurisdiction here cannot be premised on either the Little
Tucker Act or the Mandamus Act.”); Brand v. North Carolina Dep’t of Crime Control and Pub. Safety, 352 F.Supp.2d
606, 618 (M.D.N.C. 2004) (“In Plaintiff’s brief in response to Defendants’ motion for summary judgment, Plaintiff
does not address . . . his hostile work environment claim. By failing to respond, Plaintiff concedes that he has not stated
a hostile work environment claim.”); Hinsdale v. City of Liberal, Kan., 2001 WL 980781 at *16-17 (D. Kan. Aug. 28,
2001) (Mr. Hinsdale conceded his equal protection claim by failing to address it in his response to defendants’ motion
for summary judgment); Hamilton v. Cunningham, 880 F.Supp. 1407, 1412 (D. Colo. 1995) (“Cunningham apparently
concedes Plaintiffs’ limitations analyses . . . , having failed to address either in his brief.”); In re Paoli R.R. Yard PCB
Litig., 1992 WL 323589 at *2 (E.D. Pa. Oct. 21, 1992) (“Plaintiffs’ response to this motion completely fails to address
Defendants’ position with respect to [this issue] and is therefore deemed to admit and concede its correctness.”).



                                                        Page 4 of 6
         Case 0:20-cv-00220-SWS Document 43 Filed 01/25/21 Page 5 of 6




reasonable explanation or justification for not responding by the deadline imposed under the

rules, and continuing to remain silent. Consequently, Defendants C.R. England and Mr. Sunday

respectfully request that this Court deem Plaintiff’s failure to respond as a confession of the

Motion under U.S.D.C.L.R. 7.1(b)(2)(A), and enter an order granting their Motion to Dismiss

and for Partial Judgment on the Pleadings.

                                III.       CONCLUSION

        This Court should enter an order dismissing Plaintiff’s direct negligence claims for

negligent infliction of emotional distress and direct negligence against C.R. England. Those

claims should be dismissed because not only do they fail to meet the ‘plausibility standard’

articulated under Rules 12(b)(6) and 12(c) of the FEDERAL RULES OF CIVIL

PROCEDURE, but as explained above, Plaintiff has failed to respond within the time allotted

under the local rules. There is no reasonable explanation or justification for missing the

deadline, and continuing to remain silent for three weeks since Defendants filed their Motion.

Consequently, Defendant C.R. England and Mr. Sunday respectfully request that this Court

deem Plaintiff’s failure to respond as a confession of the Motion under U.S.D.C.L.R.

7.1(b)(2)(A), and enter an order granting their Motion to Dismiss and for Partial Judgment on

the Pleadings.




                                           Page 5 of 6
        Case 0:20-cv-00220-SWS Document 43 Filed 01/25/21 Page 6 of 6




      Dated this 25th day of January, 2021.
                                          C.R. ENGLAND,           INC.   and   VIRGIL   H.
                                          SUNDAY,

                                          Defendants.


                                          /S/ David E. Shields
                                          Scott E. Ortiz, Wyo. Bar #5-2550
                                          David E. Shields, Wyo. Bar #7-4718
                                          Williams, Porter, Day & Neville, P.C.
                                          P.O. Box 10700
                                          159 North Wolcott, Suite 400
                                          Casper, Wyoming 82602
                                          Telephone: (307) 265-0700
                                          Facsimile: (307) 266-2306
                                          Email: sortiz@wpdn.net
                                                 dshields@wpdn.net

                                          Attorneys for Defendants C.R. England, Inc. and
                                          Virgil H. Sunday



                             CERTIFICATE OF SERVICE

     The undersigned does hereby certify that a true and correct copy of the foregoing
document was served upon counsel this 25th day of January, 2021.

 Caleb C. Wilkins                             [ ]      U. S. Mail (prepaid)
 Patton & Davison, LLC.                       [x]      CM/ECF Electronic Transmission
 1920 Thomes Avenue, Suite 600                [ ]      Overnight Delivery
 Cheyenne, WY 82001                           [ ]      Hand Delivery
                                              [ ]      Electronic Mail
 Thomas R. Peterman                           [ ]      U. S. Mail (prepaid)
 Fischer Law Group, P.C.                      [x]      CM/ECF Electronic Transmission
 125 South Howes Street, Suite 900            [ ]      Overnight Delivery
 Fort Collins, CO 80521                       [ ]      Hand Delivery
                                              [ ]      Electronic Mail


                              /s/ David E. Shields
                                  David E. Shields


                                         Page 6 of 6
